


Description of Infoblox Fiscal Year 2015 Bonus Plan


In September 2014, the Compensation Committee (the “Committee”) of the Board of
Directors of Infoblox Inc. (the “Company”) approved the Infoblox Fiscal Year
2015 Bonus Plan (“Bonus Plan”). In addition, the Committee also approved target
bonus amounts for each executive officer of the Company, including Robert D.
Thomas, the Company's Chief Executive Officer ($435,000); Remo E. Canessa, Chief
Financial Officer ($180,000); and Christopher Andrews, the Company's Executive
Vice President, Worldwide Operations ($300,000). The entire target bonus amounts
for Messrs. Thomas and Canessa are subject to the Bonus Plan. Of his $300,000
target bonus amount, Mr. Andrews is eligible to earn an annual bonus targeted at
$60,000 based on achievement of Company business objectives under the Bonus Plan
and the remainder of his targeted bonus amount shall be earned under Infoblox
Fiscal Year 2015 Worldwide Sales Compensation Plan.


The Bonus Plan is designed to reward participants if the Company achieves
certain on-target performance objectives on a quarterly basis. Under the Bonus
Plan, participants are eligible to receive (i) up to four quarterly bonuses,
each targeted at an amount equal to 20% of the participant's total annual
on-target bonus amount, in each case based on attainment of quarterly
performance objectives derived from the Company's financial plan and quarterly
forecasts for revenue and operating profit, and (ii) one annual bonus targeted
at an amount equal to 20% of the participant's total annual on-target bonus
amount based on achievement of Company business objectives. Quarterly
performance objectives under the Bonus Plan are approved by the Committee on a
quarterly basis, at the beginning of each quarter.


The actual bonus payment is the on-target bonus payment multiplied by a
percentage (which may be more or less than 100% but shall not exceed 125% or, in
the case of the annual bonus, 137.5%) that varies depending upon achievement of
the applicable performance objectives. If results for the threshold level of
performance required for a payout equal to 25% of on-target bonus amounts are
not met, the funding level for the award for that quarter will be 0%, and
participants will be paid no bonus payment for that quarter. Additional payouts
funded at levels higher than 25% of the on-target bonus amount will be paid only
if the level of performance required for the applicable payout was met or
exceeded.










